Title: To James Madison from George Davis, 23 June 1804
From: Davis, George
To: Madison, James



No. 15.
Sir
Tunis June 23d. 1804.
The Original or Duplicate of my letter of the 11th. ultimo, of which I have now the honor to enclose You a Triplicate, I trust has been received, by which You are informed of the precise expectations of the Bey of Tunis from the U. States—taking as a criterion for the amount of the Cash-payment, the value of our Biennial Regalia at Algiers, as he has ever insisted on this point—that the same amount should be given here; that was sent to Algiers—and that nothing less would ever be accepted. This subject has not since been renewed, as I wish to convince His Excellency, that the ultimatum, has already been offered.
On the 17th. ultimo, was sent for to the Palace, when the Bey again ordered me to leave his Regency; on the faith of Certain complaints made to him, by Some of the Inhabitants of the Island of Jerba. I have the honor to enclose for Your full information No. 1. a Copy of the Correspondence between Commodore Preble, and myself on this subject—as also No. 2. a Copy of a letter from the Spanish Consul with my answer.
It is impossible for me to Declare the absolute intentions of the Bey; and can only observe, that his menaces are considered by me, more as the effect of fear, than of a determination to take any immediate hostile measures against us—that I am fully prepared to meet all difficulties; and that intelligence shall reach those, who would check and correct his folly, before his plans could possibly be put in execution. I am well convinced, that these threats will be daily continued untill Our Affairs are finally aranged with this Regency; or a proper chastisement given to Tripoli.
I am favoured with letters from Capt. B., of the 20th. May—the Officers and Crew are in good health; are still confined to the Castle, and no direct communication permitted with them. With Profound respect & Consideration, I have the honor to be, Sir, Your Most Obedt. Servt.
George Davis
